NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTASHES PETROSYAN,                             No.    17-73459

                Petitioner,                     Agency No. A099-445-924

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Artashes Petrosyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Petrosyan’s untimely motion

to reopen where Petrosyan failed to establish prima facie eligibility for asylum,

withholding of removal, or relief under the Convention Against Torture, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 986 (the BIA can deny a

motion to reopen for failure to establish prima facie eligibility for the relief

sought).

      PETITION FOR REVIEW DENIED.




                                           2                                       17-73459